                   Case 1:20-cv-06689-JPC Document 15
                                                   14 Filed 11/23/20
                                                            11/18/20 Page 1 of 2

                                              KEANE & ASSOCIATES
                                                            MAILING ADDRESS:                                Direct Dial: 917-778-6462
AMY C. GROSS, ESQ                                                                                           Email: ACGROSS@TRAVELERS.COM
                                                               P.O. BOX 2996
Admitted in NY
                                                           HARTFORD CT, 06104-2996

                                                          TELEPHONE: 917-778-6680
                                                           FACSIMILE: 844-571-3789



                 11/23/2020


                                                                                                     November 18, 2020
     BY ECF:

     Hon. John P. Cronan
     United States District Court
     Southern District of New York
     Danial Patrick Moynihan United States Courthouse
     500 Pearl Street
     New York, New York 10007-1312

     Re:         Travelers Property Casualty Company of America v. Harleysville Insurance
                 Company
                 Case Number: 20-cv-6689 (JPC)
                 Our Matter Number: 2020072713

     Dear Judge Cronan:

            This firm represents the plaintiff, Travelers Property Casualty Company of America
     (“Travelers”), in the above referenced matter. I write to request an adjournment of the Initial
     Status Conference in this matter, currently scheduled for November 24, 2020, until December 8,
     2020, or to such other date thereafter as is convenient for the Court.

              The reason for this request is that, while Defendant Harleysville Insurance Company
     (“Harleysville”) has not yet appeared in this matter, Travelers has been in contact with
     Harleysville about this dispute, and the parties are in the process of finalizing a resolution. It is
     our expectation that this resolution will be concluded before the end of the month, which would
     in turn obviate the need for Travelers to further pursue this case, the need for the Court to hold
     the Initial Status Conference, and the need for the parties to prepare any pre-conference
     submissions.

              This is Travelers’ third request for an adjournment of the Initial Status Conference. The
     Initial Status Conference was originally scheduled for October 16, 2020, but Travelers sought
     and this Court granted an adjournment to November 9, 2020, because Harleysville had not yet
     appeared in the action and its deadline to respond to the Complaint was not until after October


  Not a Partnership or Professional Corporation All attorneys are Employees of The Travelers Indemnity Company And its Property Casualty Affiliates

      CONNECTICUT OFFICE:                                                                                            NEW YORK OFFICE:
      ONE TOWER SQUARE                                                                                         485 LEXINGTON AVENUE
      HARTFORD CT, 06183                                                                                                    6TH FLOOR
                                                                                                                    NEW YORK, NY 10017
                 Case 1:20-cv-06689-JPC Document 15
                                                 14 Filed 11/23/20
                                                          11/18/20 Page 2 of 2

   16, 2020. Travelers then sought, and this Court granted, a second adjournment until November
   24, 2020, because Harleysville had still not yet appeared in the action, and Travelers planned to
   reach out to Harleysville and provide a courtesy copy of the Complaint. Travelers has not sought
   consent from opposing counsel for the relief requested in this letter because no counsel has yet
   appeared in this matter for Harleysville.


                                                                             Respectfully,

                                                                             /s/ Amy C. Gross

                                                                             Amy C. Gross


                                               Plaintiff's request is GRANTED. The Initial Pretrial Conference
                                               scheduled for November 24, 2020, at 12:00 p.m. is hereby
                                               adjourned to December 11, 2020, at 3:00 p.m.

                                               SO ORDERED.

                                               Date:      November 23, 2020
                                                                                              _____________________
                                                          New York, New York
                                                                                              JOHN P. CRONAN
                                                                                              United States District Judge




Not a Partnership or Professional Corporation All attorneys are Employees of The Travelers Indemnity Company And its Property Casualty Affiliates

    CONNECTICUT OFFICE:                                                                                            NEW YORK OFFICE:
    ONE TOWER SQUARE                                                                                         485 LEXINGTON AVENUE
    HARTFORD CT, 06183                                                                                                    6TH FLOOR
                                                                                                                  NEW YORK, NY 10017
